DAUKSCH, Judge.
This is an appeal from an order placing appellant on probation. Because appellant pleaded guilty to the charge he cannot “reserve the right” to appeal an order denying suppression of evidence. Mitchell v. State, 435 So.2d 419 (Fla. 5th DCA 1983). It appears, however, from the minutes of the court, that perhaps the trial judge permitted appellant to reserve the right to appeal after tendering his plea of guilty. We have no transcript of the plea proceedings, so we cannot tell if that is so. If it is, then appel*1036lant should be permitted to withdraw his plea of guilty and proceed to trial.
APPEAL DISMISSED, REMANDED FOR FURTHER PROCEEDINGS.
HARRIS, C.J., and PETERSON, J., concur.